TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 3, 2014



                                      NO. 03-13-00774-CV


            Xerox State and Local Solutions, Inc. and Ralston Russell, Appellants

                                                 v.

                                Stellargy Services, LLC, Appellee




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
 DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order signed by the trial court on October 28, 2013. Appellants have

filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees that the

appeal should be dismissed. Therefore, the Court grants the motion and dismisses the appeal.

The appellants shall pay all costs relating to this appeal, both in this Court and the court below.